Citation Nr: 0022436	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  00 06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) held that evidence to be 
considered e "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  Since this matter stems from an original 
claim, the considerations highlighted by Fenderson are 
applicable.  Consequently, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected PTSD.


REMAND

The Board notes that in the veteran's March 2000 substantive 
appeal (Form 9), he checked the box indicating that he wished 
to appear at a hearing before the Board at a local VA office.  
A review of the record reveals that a travel Board hearing 
was not scheduled, and the record does not demonstrate that 
the request has been withdrawn.  

In June 2000 correspondence, the Board sought clarification 
from the veteran as to whether he desired a hearing before 
the Board.  The letter explained that if the Board did not 
receive a response from the veteran within 30 days, it would 
assume that he still wanted a hearing before a member of the 
Board at the RO, and the case would be remanded for a 
hearing.  No such response was received from the veteran. 

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Los Angeles, California, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 1999); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. §§ 
19.75, 20.704).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


